Name: Commission Directive 2009/51/EC of 25 May 2009 amending Council Directive 91/414/EEC as regards the specification of the active substance nicosulfuron (Text with EEA relevance )
 Type: Directive
 Subject Matter: means of agricultural production;  marketing;  technology and technical regulations;  agricultural policy
 Date Published: 2009-05-26

 26.5.2009 EN Official Journal of the European Union L 127/5 COMMISSION DIRECTIVE 2009/51/EC of 25 May 2009 amending Council Directive 91/414/EEC as regards the specification of the active substance nicosulfuron (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), and in particular the second indent of the second subparagraph of Article 6(1) thereof, Whereas: (1) After a review in which the United Kingdom acted as rapporteur Member State, Commission Directive 2008/40/EC (2) included the active substance nicosulfuron in Annex I to Directive 91/414/EEC. As regards purity, Directive 2008/40/EC sets a minimum level of 930 g/kg. That level was based on the specification submitted by the notifier. (2) However, it is the usual practice to base the level of minimum purity on specifications drafted by the Food and Agriculture Organisation (FAO) of the United Nations as regards purity and levels of impurity contained in active substances. The FAO specification on nicosulfuron (3) gives the minimum purity of 910 g/kg. That specification was included in the assessment report which was peer reviewed by the Member States and the European Food Safety Authority (EFSA) and presented to the Commission on 29 November 2007 for nicosulfuron, in the format of the EFSA Scientific Report (4). Although the Community is entitled to set its own level of protection for public health, animal health and the environment, it is the general practice to use the FAO levels. To allow other producers complying with the FAO level to market their products, it is necessary to adapt the specification accordingly. (3) It is therefore justified to modify the minimum purity for nicosulfuron. (4) Since Article 2 of Directive 2008/40/EC requires Member States to apply the provisions implementing that Directive from 1 July 2009, the amended specification for nicosulfuron should also apply from this date, without prejudice to the other deadlines laid down by Article 3 of Directive 2008/40/EC. As a consequence, this Directive should enter into force as quickly as possible. (5) It is therefore appropriate to amend Directive 91/414/EEC accordingly. (6) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DIRECTIVE: Article 1 In line 176 (nicosulfuron) of Annex I to Directive 91/414/EEC, in column 4 (purity), the words 930 g/kg are replaced by the words 910 g/kg. Article 2 Member States shall adopt and publish by 30 June 2009 at the latest the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 1 July 2009. When Member States adopt those provisions, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. Article 3 This Directive shall enter into force on the day of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 25 May 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. (2) OJ L 87, 29.3.2008, p. 5. (3) 709/TC 2006. (4) EFSA Scientific Report (2007) 120, 1-91, Conclusion regarding the peer review of the pesticide risk assessment of the active substance nicosulfuron (finalised 29 November 2007).